Socci v Socci (2020 NY Slip Op 04889)





Socci v Socci


2020 NY Slip Op 04889


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2018-01738
 (Index No. 202806/09)

[*1]Rosalie Socci, respondent, 
vStephen Socci, appellant.


The Law Offices of Thomas F. Liotti, LLC, Garden City (Lucia Maria Ciarvino of counsel), for appellant. 
Arnold E. DiJoseph, P.C., New York, NY (Arnold E. DiJoseph III of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Steven M. Jaeger, J.), dated November 15, 2017. The order denied the defendant's motion pursuant to CPLR 5519 to stay the enforcement of a portion of a judgment of divorce of the same court (Sondra K. Pardes, J.) entered October 26, 2015, authorizing the plaintiff to execute an appropriate qualified domestic relations order to effectuate equitable distribution of the defendant's deferred compensation plan, pending determination of the defendant's appeals from the judgment of divorce and from certain criminal convictions.
ORDERED that the appeal is dismissed, without costs or disbursements.
The parties were divorced by a judgment of divorce entered October 26, 2015. As part of equitable distribution, the judgment of divorce contained a provision authorizing the plaintiff to submit an appropriate qualified domestic relations order (hereinafter QDRO) to effectuate the transfer to her of a portion of the marital contributions to the defendant's deferred compensation plan. In August 2017, the defendant moved to stay the execution of a QDRO pending determination of his appeals from the judgment of divorce and from certain criminal convictions. The Supreme Court denied the motion. The defendant appeals.
The defendant's contention that execution of a QDRO should have been stayed pending the determinations of appeals from his criminal convictions and from the judgment of divorce has been rendered academic in light of the determination of those appeals (see Socci v Socci, _____ AD3d _____ [Appellate Division Docket No. 2016-11279; decided herewith]; People v Socci, 160 AD3d 904). Accordingly, we dismiss the appeal.
DILLON, J.P., HINDS-RADIX, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court